TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00874-CR


NO. 03-99-00875-CR






David Eugene Weir, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF BELL COUNTY, 27TH & 264TH JUDICIAL DISTRICTS


NOS. 50,255 & 50,256, HONORABLE RICK MORRIS, JUDGE PRESIDING







PER CURIAM

Appellant David Eugene Weir pleaded guilty to informations accusing him of
forgery by passing.  See Tex. Penal Code Ann. § 32.21 (West Supp. 2000).  The district court
adjudged him guilty in each cause and, pursuant to a plea bargain agreement, sentenced him to
incarceration for terms of one year and eighteen months, respectively.

The clerk's record in each cause contains a written waiver of appeal signed by
appellant, his attorney, and the trial judge.  This document, which reflects a knowing and
voluntary waiver of the right to appeal, was signed on the day sentence was imposed in open
court.  A defendant who knowingly and intelligently waives his right to appeal may not thereafter
appeal without the consent of the trial court.  Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim. App.
1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516
S.W.2d 680 (Tex. Crim. App. 1974).  There is nothing in the record to indicate that appellant
sought or obtained the permission of the trial court to pursue these appeals.

The appeals are dismissed.


Before Justices Jones, Kidd and Patterson

Dismissed for Want of Jurisdiction

Filed:   January 6, 2000

Do Not Publish